DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Regarding claim 4, since it further limits the “polymeric binder,” it is taken to mean that claim 4 requires the strands of material formed from the fibrillation of sorbent to be selected from the group in claim 1 because this is the only one that is paired with a polymer binder.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether or not the device includes a “canister” because it recites a “canister” that comprises a sheet product.  For examination, it is assumed that a canister housing is part of the claim.  If this is not the case, the claim should be amended to remove the canister limitation.
Also in claim 1, it is unclear how a sheet can be shredded, cut, or be strands of material.  It seems that the sheets are intended to be formed from these materials but not actually be in a shredded or cut or strand form.  This should be clarified by changing “shredded sheet” to “sheet,” for example.
Claim 21 is indefinite because the use of “and” at the end make it read that the housing contains every one of the materials.  To overcome this rejection “or” should be used instead.
Claim 22 recites the limitation "the enclosed sorbent material sheet product" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  To overcome this rejection the phrase may be changed to “the at least partially encapsulated rolled sorbent material sheet product.”
Any claim not specifically addressed is rejected for depending from an indefinite parent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 19 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaffe et al. (7,077,891).
Jaffe et al. ‘891 teach a parallel passage contactor comprising a housing, flow ports, and an adsorbent structure within the housing.  The adsorbent structure can .
Claim(s) 1, 2, 5-8, 10, 17-20, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meiller et al. (2005/0081717 A1).
Meiller et al. ‘717 teach a vehicle fuel vapor recovery canister, comprising a cylindrical plastic housing (106), flow ports (110,114), and a cylindrical adsorbent structure (116) within and conforming to the housing.  The adsorbent structure can include stacked parallel sheets or a spiral-wound sheet (118) with or without foam (non-woven) spacers (120) between the sheets (see figures, paragraphs 23, 24, 27, 33, 35, 36).  The sheet arrangement allows for gas flow between and around the sheets for fuel vapor adsorption.  The adsorbent sheets are made of activated carbon sorbent and a binder.  One skilled in the art would understand that the housing is flexible because figure 3 shows a flexible latch arrangement as part of the housing.  Regarding claim 8, figures 5 and 6 clearly depict a spiral arrangement that defines a central core containing additional sorbent material that is not in sheet form.  The spiral sheet has a length great than its diameter.  
Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiltzik et al. (2016/0271555 A1).
Hiltzik et al. ‘555 teach a vehicle fuel vapor recovery canister, comprising a housing (101,300), flow ports (104-106), and an adsorbent structure (111) within and conforming to the housing.  The adsorbent structure has a corrugated honeycomb form including stacked, alternating flat and wavy sheets made of active carbon sorbent and a binder, wherein the adjacent flat sheets are parallel and allow gas flow between and around them (see figures 5, 11, paragraphs 21, 62, 87, 88, 126, 128).  The wavy sheets can be interpreted to be part of the flat sheets, forming raised and depressed portions.  The adsorbent structure can also be formed of parallel adsorbent sheets (figure 15, paragraph 97).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11-13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meiller et al. ‘717.
Meiller et al. ’717 disclose all of the limitations of the claims except that the adsorbent product has a preferred BWC value and roll density and that the housing is a preferred material.  If these claimed values are not inherent to the prior product which physically anticipates the features of the claims as discussed above, it would have been obvious to optimize them in the adsorbent of Meiller et al. because it is used for the same purpose in capturing automotive fuel vapors.  Absent a proper showing of .
Claims 3, 4 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meiller et al. ‘717 in view of Jaffe et al. ‘891.
Meiller et al. ‘717 discloses all of the limitations of the claims except that a preferred binder is used (no specific binders are disclosed) and that two populations of sorbent particles having different diameters in a preferred relative ratio are used.  Jaffe et al. ‘891 disclose adsorbent sheets with PTFE binders as discussed in paragraph 12 above.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the adsorbent sheets of Meiller et al. by using a conventional binder such as PTFE in order to provide a means for securing the adsorbent material to the sheets so that it does not fall out of the filter.  It would have also been obvious to use different sorbent size populations in order to provide both small particles that have a faster kinetic adsorption rate and larger particles that enjoy the benefit of slower attrition and desorption characteristics.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose gas adsorbent housing arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl